Exhibit 99.1 5300 Town and Country Blvd., Suite 500 Frisco, Texas 75034 Telephone: (972) 668-8800 Contact: Roland O. Burns Sr. Vice President and Chief Financial Officer Web Site: www.comstockresources.com NEWS RELEASE For Immediate Release COMSTOCK RESOURCES, INC. ANNOUNCES PROVED OIL AND GAS RESERVES AS OF DECEMBER 31, 2008 AND NON CASH IMPAIRMENT CHARGES FRISCO, TEXAS, February 5, 2009 Comstock Resources, Inc. ("Comstock" or the "Company")(NYSE:CRK) announced today that Comstock's proved oil and natural gas reserves as of December 31, 2008 are estimated at 524 billion cubic feet ("Bcf") of natural gas and 9.7 million barrels of crude oil or 582 Bcf equivalent of natural gas ("Bcfe"), as compared to total proved reserves as of December 31, 2007 of 651 Bcfe, excluding the 398 Bcfe in proved reserves attributable to Bois d'Arc Energy which was sold in August 2008 to Stone Energy Corporation.Natural gas reserves account for 90% of total proved reserves and 67% of the total proved reserves were classified as proved developed at the end of 2008.Comstock operates 85% of the proved reserve base.The present value, using a 10% discount rate, of the future net cash flows before income taxes of the estimated proved oil and natural gas reserves (the "PV 10 Value") at the end of 2008 is approximately $820 million using year end December 31, 2008 oil and natural gas prices of $34.49 per barrel for oil and $5.33 per Mcf for natural gas.The PV 10 Value is different than the standardized measure of discounted estimated future net cash flows which is calculated after income taxes. Comstock produced 59.9 Bcfe in 2008 and divested of 58.8 Bcfe in 2008 of proved reserves relating to certain non-core properties.The proved reserves at
